Citation Nr: 1101852	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of uterine 
fibroids, to include hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The appellant had active service from May 1972 to October 1980.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing in June 2010.  A 
transcript of this proceeding has been associated with the claims 
file.

The appellant is seeking service connection for hysterectomy.  
The Board notes that the appellant's contentions, as expressed in 
statements, letters and at the videoconference hearing, is that 
she underwent a hysterectomy due to recurrent uterine fibroids.  
She has argued that the uterine fibroids began during her 
military service and that she no longer has fibroids due to 
having had a hysterectomy.  Considering the appellant's 
contentions, in essence the appellant is seeking service 
connection for hysterectomy as a residual of the recurrent 
uterine fibroids which allegedly began during military service.  
Accordingly, the issue has been rephrased as shown on the title 
page.


FINDINGS OF FACT

1.  The appellant had uterine fibroids during her military 
service.  

2.  The appellant underwent a hysterectomy due to uterine 
fibroids.


CONCLUSION OF LAW

Residuals of uterine fibroids, to include a hysterectomy, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a hysterectomy.  
She alleges that her hysterectomy is due to gynecological 
problems, including uterine fibroids, which began during her 
military service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) competent evidence of post-service continuity 
of the same symptomatology; and (3) competent evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Service treatment records show that in August 1977, the appellant 
complained of cramps with no relief and severe dysmenorrhea.  In 
January 1978, the appellant was seen for followup of fibroids but 
it was noted that fibroids could not be felt and that the 
examination should be repeated.  The January 1978 report 
specifically referred to the August 1977 note.  Records from 
March 1978 note the appellant was being followed for 
"fibroids."  

Private treatment records of March 1990 note that the appellant 
was diagnosed with uterine fibroids.  The Veteran underwent a 
hysterectomy in March 1991 to treat the fibroids.  

A September 2004 VA examination report notes that the appellant 
had been suffering from chronic cystitis since 1979.  The report 
also noted that she had a complete hysterectomy in March 1991 at 
Wilford Hall Hospital for fibroid tumor; at the time, ovaries 
were also removed due to cysts.  A physical examination was 
conducted after which the following diagnosis was rendered:  
status post hysterectomy due to uterine fibroids.  

A second VA medical opinion was obtained in May 2006.  Service 
treatment records, private medical records, and VA medical 
treatment records were reviewed.  At the time, the examiner 
opined that the appellant's hysterectomy in 1991 at Wilford Hall 
Hospital was secondary to uterine fibroids and not due to chronic 
urinary tract infections with cystitis or chronic vaginitis.  The 
examiner reasoned that hysterectomies are often performed due to 
benign fibroid tumors on the uterine.  

In an August 2010 letter, Dr. B. R. Cavazos, a board certified 
gynecologist, stated that after reviewing the surgical records to 
render an opinion regarding the appellant's hysterectomy, it was 
clear from the records that the appellant suffered from 
symptomatic uterine fibroids.  She further stated that the total 
abdominal hysterectomy with bilateral salpingo-oophorectomy was 
medically indicated.  

Analysis

The Board finds that the evidence, as delineated above, supports 
a finding of service connection for residuals of fibroids to 
include a hysterectomy.  As noted, service treatment records show 
the appellant was seen on two occasions for fibroids.  In January 
1978, it was noted the appellant was being followed-up for 
fibroids after her complaints in August 1977 of severe cramping 
and severe dysmenorrhea.  In March 1978, the appellant was once 
again seen for "fibroids."  The Board is cognizant that in 
January 1978, the physician noted that the fibroids could not be 
felt.  Moreover, the March 1978 records note fibroids in 
quotation marks.  However, the January records point to prior 
symptomatology which the physician appeared to be relating to 
fibroids.  Additionally, at no time were the fibroids noted to be 
questionable nor was the diagnosis qualified having to be ruled 
out.  Rather, in January 1978 it was clearly stated she was being 
followed up for fibroids.  Accordingly, the Board will accept 
that the appellant was noted to have fibroids in service.

The Board further notes that all of the medical opinions of 
record relate the appellant's hysterectomy to uterine fibroids.  
Indeed, the VA examiners of September 2004 and May 2006, both 
state unequivocally that the hysterectomy was due to uterine 
fibroids.  The May 2006 examiner also provided a rationale 
stating that hysterectomies are often performed due to benign 
uterine fibroids.  Moreover, the private physician's letter of 
August 2010 notes that fibroids had been diagnosed and that the 
hysterectomy was medically required.  While not directly stating 
that the hysterectomy was related to the uterine fibroids, such 
is a reasonable interpretation of the letter.  Indeed, he only 
referenced the fibroid diagnosis when stating that the 
hysterectomy was medically required.  

As noted, fibroids were noted in service.  Moreover, there are no 
contrary medical opinions on the question as to whether the 
hysterectomy of March 1991 was due to uterine fibroids.  On the 
contrary, the medical evidence of record is unequivocal to the 
fact that the hysterectomy was due to the fibroids.  Accordingly, 
service connection for residuals of uterine fibroids, to include 
hysterectomy must be granted.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Service connection for residuals of uterine fibroids, to include 
hysterectomy, is granted.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


